Citation Nr: 1733727	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  15-21 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Service connection for an acquired psychiatric disorder, to include as secondary to the service-connected kidney nephrolithiasis disability (kidney disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Stephanie P. Grogan, Agent


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  

The Veteran, who is the appellant, served on active duty from October 2007 to March 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2014 (psychiatric disorder) and April 2015 (TDIU) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In August 2016, the Veteran testified at a videoconference Board hearing held before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.

In January 2017, the Board remanded this case for additional development.  As the instant decision grants service connection for an acquired psychiatric disorder, the claim is more than substantiated; therefore, the Board need not consider whether an additional remand to comply with the January 2017 remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A psychiatric disorder was not "noted" at service entrance. 

2. The evidence is not clear and unmistakable both that an acquired psychiatric disorder preexisted service and was not aggravated by service.

3. The Veteran has a current acquired psychiatric disability, diagnosed as adjustment disorder with mixed anxiety and depressed mood, and major depressive disorder with anxious distress.

4. The Veteran had psychiatric symptoms during service that were diagnosed as adjustment disorder with depressed and anxious mood.

5. The current psychiatric disorder had its onset in service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, to include adjustment disorder with mixed anxiety and depressed mood, and major depressive disorder with anxious distress, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The appeal of service connection for an acquired psychiatric disorder has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein, i.e., a grant of service connection for an acquired psychiatric disorder, no conceivable prejudice to the Veteran could result from this decision and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that service connection for an acquired psychiatric disorder is warranted because her mental health problems started during active service.  The Veteran asserted that she was not suffering from mental health problems when she entered active duty and that she was administratively discharged from active duty due to the severity of her mental health problems.  See, e.g., August 2016 Board hearing transcript.  The Veteran advanced that she was presumed to be fit for duty upon entrance into active duty and that her diagnosed psychiatric disorder was manifested and aggravated beyond its natural progression while in service and ultimately led to her separation from active service.  See June 2015 VA form 9.  Alternatively, the Veteran asserted that the acquired psychiatric disorder is secondary to the service-connected kidney disability.  

Presumption of Soundness 

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304 (b) (2016).

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In this case, a psychiatric disorder was not "noted" upon entry into active service.  An October 2007 pre-deployment health assessment noted that the Veteran was found fit for duty, with no mental health referral indicated.  As stated above, only such conditions as are recorded in examination reports are to be considered as noted; therefore, the Board finds that a preexisting psychiatric disorder was not "noted" at service entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Because a psychiatric disorder was not "noted" at service entrance or examination, the burden shifts to VA to demonstrate by clear and unmistakable evidence both that a psychiatric disorder preexisted service and was not aggravated by service.  The Board finds that the presumption of soundness has not been rebutted in this case because the evidence is not clear and unmistakable that a psychiatric disorder preexisted service and was not aggravated by service.

The March 2014 VA examiner opined that the acquired psychiatric disorder, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  In reaching this opinion, the March 2014 VA examiner reasoned that this Veteran's depression pre-dates her entry into the military.  In the January 2017 decision, the Board found that the March 2014 VA examiner's rationale is inadequate because it is merely a conclusory statement without analysis.

As such, in January 2017, the Board remanded the issue to obtain an adequate opinion regarding whether the Veteran's acquired psychiatric disorder clearly and unmistakably existed prior to service and, if so, whether the preexisting acquired psychiatric disorder was clearly and unmistakably not aggravated by the Veteran's military service.  In a March 2017 opinion, the VA examiner opined that an acquired psychiatric disorder, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The March 2017 VA examiner reasoned that it is noted in documentation and reports that the Veteran suffered from psychological disorders prior to military service that were aggravated beyond normal progression; however, on the service medical enlistment examination, the Veteran stated that she had no mental disorders at the time of entry into active duty.  Additionally, during the August 2016 Board hearing, the Veteran reported that she had no mental disorders upon entry into active duty.  Therefore, the March 2017 VA examiner concluded that the question as to whether she had mental disorders at the time of entry into active duty or not cannot be answered.  Again, the Board finds that the March 2017 VA opinion is inadequate because it is not supported by an adequate rationale.  

In this case, the Board's attempts to obtain an adequate opinion regarding whether the Veteran's acquired psychiatric disorder clearly and unmistakably existed prior to service and was not aggravated by service have been frustrated.  For these reasons, the Board finds that the burden on VA to rebut the presumption of soundness has not been met because the evidence does not show by clear and unmistakable evidence that the disability preexisted service and was not aggravated by service; therefore, the Veteran is presumed to have been sound at service entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Because the presumption of soundness is not rebutted, this case converts to one for direct service connection.  See Wagner, 370 F.3d at 1096.

Direct Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board finds that the Veteran has a current acquired psychiatric disability, diagnosed as adjustment disorder with mixed anxiety and depressed mood, and major depressive disorder with anxious distress.  See, e.g., March 2017 VA examination report.  

The Board finds that the evidence is in relative equipoise on the question of whether the current acquired psychiatric disability began in service, that is, whether the acquired psychiatric disability was directly "incurred in" service.  Evidence weighing in favor of this finding includes the Veteran's statements that she started having mental health problems during service, and that she was administratively discharged from active duty due to the severity of her mental health problems.  See, e.g., August 2016 Board hearing transcript.  A February 2008 service treatment record shows that the Veteran was seen for symptoms of depression and anxiety in the context of occupational stressors, major medical problems, and removal from her support system and childcare resources.  The February 2008 service clinician rendered a diagnosis of adjustment disorder with depressed and anxious mood.  

The evidence weighing against a finding of in-service onset of a psychiatric disability includes the February 2008 service treatment record which shows that the Veteran reported psychotherapy as a teen, in nursing school, and when she gave up her twins for adoption; however, as explained above, the Board's attempts to obtain an adequate opinion regarding whether the Veteran's acquired psychiatric disorder clearly and unmistakably existed prior to service and was not aggravated by service have been frustrated.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that symptoms of the current acquired psychiatric disability began during service, that is, an acquired psychiatric disability was directly incurred in service.  38 C.F.R. § 3.303(a), (d).  

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for an acquired psychiatric disorder, to include adjustment disorder with mixed anxiety and depressed mood, and major depressive disorder with anxious distress, is warranted as directly incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  


ORDER

Service connection for an acquired psychiatric disorder, to include adjustment disorder with mixed anxiety and depressed mood, and major depressive disorder with anxious distress, is granted.




REMAND

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a) (2016). 

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2016).

The Veteran contends that a TDIU is warranted because she is unable to obtain or maintain substantially gainful employment as a result of the service-connected disabilities.  Specifically, she asserted that she is unable to work due to the service-connected nephrolithiasis (kidney) disability.  See January 2015 VA Form 21-8940.  

The Veteran is service connected for a kidney disability, which is rated as 30 percent disabling effective March 25, 2008.  The Board has also granted herein service connection for an acquired psychiatric disability, which will be rated by the AOJ.

There is evidence that tends to show that the service-connected acquired psychiatric disability may have rendered the Veteran unemployable.  The March 2017 VA examiner opined that the Veteran is unable to perform physical or sedentary employment as a result of the acquired psychiatric disability.  The March 2017 VA examiner reasoned that that, as a result of the Veteran's current psychological and behavioral symptoms, she would be unable to communicate, remember, or follow instructions in the work setting.  She would be unable to use judgment, show insight, or to think abstractly.  She would be unable to concentrate or to attend to tasks.  She would be unable to effectively interact with coworkers and/or customers.  She would be unable to adapt to changes or stress due to her anxiety and frequent panic attacks.  She would be unable to respond constructively to the demands of work.  She would be unable to work in public or in an enclosed space or cubicle.  She would not be able to work in a loosely supervised situation.  The March 2017 VA examiner added that, because of her anxiety and depression, the Veteran would be unable to maintain consistent attendance at work and she would be unable to adhere to structure and routine.  See also April 2017 letter by the Veteran's VA psychologist (providing as a similar opinion regarding the Veteran unemployability).  

Based on the foregoing, the Board finds evidence to suggest that the Veteran may have been unemployable due to the service-connected disabilities; however, the AOJ's implementation of the Board grant of service connection for an acquired psychiatric disability and assignment of an initial disability rating will determine whether the Veteran meets the criteria of 38 C.F.R. § 4.16(a) or (b) for a TDIU.  Moreover, the TDIU issue may be rendered moot if the AOJ assigns a 100 percent disability rating for the acquired psychiatric disability.  Accordingly, the Board finds that a remand is necessary in order for the AOJ to readjudicate the TDIU issue in light of the implementation of the grant of service connection for the acquired psychiatric disability and assignment of an initial disability rating.

Accordingly, the issue of a TDIU is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After implementing the Board grant herein of service connection for an acquired psychiatric disability and assignment of an initial disability rating, the issue of a TDIU should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


